Case 9:19-cv-81080-RLR Document 104 Entered on FLSD Docket 10/05/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-CV-81080-ROSENBERG/REINHART

  JOSEPH R. TOMELLERI,

         Plaintiff,

  v.

  JOHN N. NATALE JR., et al.,

         Defendants.
                                        /

                        ORDER GRANTING LEAVE TO AMEND AND
                       DENYING ALL PENDING MOTIONS AS MOOT

         This matter is before the Court upon Defendants’ Motion for Judgment on the Pleadings

  [DE 76] and Defendants’ Motion to Dismiss [DE 77]. Both Motions were referred to the

  Honorable Bruce E. Reinhart for a Report and Recommendation. On July 14, 2020, Judge Reinhart

  issued a Report and Recommendation recommending that Defendants’ Motion for Judgment on

  the Pleadings be denied. On July 16, 2020, Judge Reinhart issued a Report and Recommendation

  recommending that Defendants’ Motion to Dismiss be granted in part and denied in part. The

  parties have filed objections to the Report and responses to the objections. The Court has

  conducted a de novo review of Magistrate Judge Reinhart’s Recommendations, the objections, the

  responses, and the record and is otherwise fully advised in the premises.

         The Court commends both Judge Reinhart and the attorneys for their thorough and

  thoughtful work in an interesting area of the law. The primary issue in dispute between the parties

  is whether Plaintiff’s claims accrued at the time of injury—the injury rule—or at the time of

  discovery—the discovery rule. The Court’s ruling on this issue warrants a brief explanation, and
Case 9:19-cv-81080-RLR Document 104 Entered on FLSD Docket 10/05/2020 Page 2 of 3



  each Motion is addressed in turn.

          As to Defendants’ Motion for Judgment on the Pleadings, the Court notes that even if the

  Court applies the standard requested by Plaintiff (the discovery rule), the Court would still have to

  consider when Plaintiff “should have” discovered his claim. As Plaintiff points out, the question

  of when he should have discovered his claim is a “fact intensive enterprise.” Warren Freedenfeld

  Assocs., Inc. v. McTigue, 531 F.3d 38, 44 (1st Cir. 2008). And while Defendants have attempted

  to resolve this question of fact in their favor by citing to various public filings (an extensive list of

  Plaintiffs’ prior cases appearing in PACER), the Court concludes that the best way to address this

  issue is in the context of a record with evidence outside of the four corners of Plaintiff’s pleading—

  the type of evidence raised at the summary judgment stage of a case. Although the Court could

  defer a ruling on the Motion until a motion for summary judgment may be filed, the Court

  concludes below that Plaintiff is permitted to amend his complaint. Because Plaintiff is permitted

  to amend his complaint, Defendants’ Motion is denied as a moot. The deadline for dispositive

  motions in this case is October 19, 2020. Should Defendants seek to re-raise the issues in their

  Motion after Plaintiff files his amended complaint, Defendants should do so in a motion for

  summary judgment.

          As to Defendants’ Motion to Dismiss, Judge Reinhart concluded that Plaintiff’s claims

  should be dismissed in part because Plaintiff failed to state a claim against Defendant Gulf Coast

  Lakes and Wetlands, Inc. In his objections, Plaintiff requests leave to amend, representing that in

  such an amendment he will state a claim through additional factual allegations. DE 98 at 1. The

  Court grants that request. Because Plaintiff is permitted leave to amend, Defendants’ Motion to

  Dismiss is due to be denied as moot.

          For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:
Case 9:19-cv-81080-RLR Document 104 Entered on FLSD Docket 10/05/2020 Page 3 of 3



     1. Plaintiff is granted leave to amend. Plaintiff shall file an amended complaint within five
        business days of the date of rendition of this Order. Defendants’ answer or responsive
        motion shall be filed by October 19, 2020—the deadline for dispositive motions.

     2. Because Plaintiff shall amend his complaint, all pending Motions and Reports are
        DENIED AS MOOT.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 5th day of October,

  2020.




                                                     _______________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE
